DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election
 Counselor J. Turchyn elected Species 2 (corresponding to figures 14-15) in a written correspondence election without traverse on 9/14/2022 with all claims (1-22) reading on the application.   
The Examiner’s review of the claims, found the following claims that do not read on the elected species, that the following claims will be withdrawn from examination:
Claim 13 and dependent Claim 14 are: Drawn to non-elected Species represented by Figures 16 A/B and Figure 17 (See Paragraph 00224 of the specification where the feature is generally claimed in an embodiment, and figure 16A – a non-elected embodiment, that shows the feature).
Claim 21 is: Drawn to non-elected Species represented by Figures 16 A/B and Figure 17 (See Paragraph 0016 of the specification where the feature “a second step” is generally claimed (Once, in one sentence.) as one of many embodiments not elected, and figure 16A/B – a non-elected embodiment, that shows the feature and Paragraph 00219 – where a “second engaging structure” is claimed).
Therefore, the following claims are withdrawn from examination: Claims 13, 14 and 21 as not being drawn to the elected invention. 
Specification
The disclosure is objected to because of the following informalities.  Appropriate correction is required:
Specification, Paragraph 00229 has “the secondary lid” identified as part number “1920” – Paragraph 00230 has the “primary lid” as “1920” – the primary lid should be part number “120.”
Specification, Paragraph 00216-00217 uses part number “1430” to refer to “a ledge” and “a top edge” – which appear to be separate, non-overlapping features from how the specification reads.
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Drawings
The drawings are objected to under 37 CFR 1.84(p)(4) because:
Reference character “1420”  in Figure 15 has been used to designate both “Primary Lid” and “Another Package” – per specification paragraphs 00214-00217.  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


	

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1, 7, 8, 11-12, 16 and 20 are rejected under 35 U.S.C. 112(b) for the following reasons:
Claims 2,3 are rejected under 35 U.S.C. 112(b) for indefiniteness for the following reasons:
In Claims 1, 7-8, and 20, the limitation “engaging structure” is a relative term which renders the claim indefinite. The term “engaging structure”  is not defined by the claim, the very broad specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention, given the narrower scope of the election (Figures 14-15).  These claims, according to the specification, is drawn to other embodiments that were not elected.  The specification has 178 uses of the term “engaging structure”  which reference other, non-elected species covering a broad range of latching and closure structures present in the prior art.  This assessment is based off of the language the specification as a whole– where the different closure latch structures are key to determining patentability of the instant application. 
In Claims 1, 11-12, and 16 use the limitation “contact structure”, which is a relative term which renders the claim indefinite. The term “contact structure” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention, given the narrower scope of the election (Figures 14-15).  These claim, according to the specification, are also drawn to other embodiments that were not elected.  The specification has 97 uses of the term “contact structure”  which reference other, non-elected species covering a broad range of latching substructures that present in the prior art.  This assessment is based off of the language the specification as a whole– where the different closure latch sub-structures are key to determining patentability of the instant application. 
Claims 2-6, 9-10, 15, 17-19, and 22 are rejected under 35 U.S.C. 112(b) as depending from  the rejected claim.
Claim Interpretation
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The elected embodiment, as stated above, is illustrated by Figures 111-122 in the instant application, with all claims reading on the elected species.  However, in light of the breadth of the claimed invention in the original application, the examiner has endeavored to interpret the following claims, when viewed in light of the elected species, in order to cite prior art against the substance and structure of each of the following claims:
In claims where there are variations in the “locking mechanism” or “flexible member” and “elbow”, given the breadth of the specification, it will be assumed that any common element of already known engaging structures can have contact with any element of the complementary engaging structure, and that these mechanisms will have inherent flexibility in the ability to enable the structure, and a 90 degree surface that functions as an “elbow” linking some of the structures together – within the parameters of design choice.  Also note that changes in shape, absent persuasive evidence that a claimed configuration is significant, does not confer patentability, In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966). 
Where the limiting structure -  “catch” is claimed as a limitation.  The “catch” is defined as a step in Claim 8, definition applied, after consulting the specification, is “an shape with a 90 degree angle suitable to restrict motion in any direction.”

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-22 are rejected under 35 U.S.C. 103 as being unpatentable over Perdue et al (US 10954044 – hereafter referred to as Perdue) in view of Niggel et al. (US 20130112587 – hereafter referred to as Niggel).  Examiner’s Annotated Diagram A for Perdue follows:
The specification has 178 uses of the term “engaging structure”  which reference other, non-elected species covering a broad range of latching and closure structures present in the art.  This assessment is based off of the language the specification as a whole– where the different closure latch structures are key to determining patentability of the instant application.

    PNG
    media_image1.png
    845
    952
    media_image1.png
    Greyscale

Examiner's Annotated Diagram A
In regards to Claim 1, Perdue teaches: A package (Perdue, Container – 500), comprising: a base (NOTE: Perdue’s structure – as examined – cites the Ceiling portion – 511 as the base, and the base – 550 – as the lid for clarity of parity of this cited art with the instant application.); a primary lid (550 - base) connected to an upper portion of the base via a first hinge (Hinge – 590), the primary lid (550) and the base (511) collectively defining a primary storage area (Examiner’s Annotated Diagram A, Item A) when the primary lid (550) is in a closed position (Closed position described in Column 10, Lines 46-57); and a first locking mechanism (Latching mechanism – 556) on a first side of the package (Annotated Diagram A, Item B); and a second locking mechanism (556) on a second side of the package (Annotated Diagram A, Item C), the first locking mechanism (556-B side) and the second locking mechanism (556-C side) each including a flexible member (556 – retention member – also latching mechanism – including end portion 560 for first locking mechanism, and 562 for second locking mechanism – See Annotated Diagram A) including a first segment (Annotated Diagram A, Item E) and a second segment Annotated Diagram A, Item F) that are connected by an elbow (Annotated Diagram A, Item D), the first segment (E) being connected to the primary lid (550 and Annotated Diagram A - See Figure 32), a distal end (560 or 562) of the second segment (Item F, connected to E through D) including a contact structure (560 and 562 serve as the contact structures – See Annotated Diagram A), (NOT EXPLICITLY TAUGHT) {,} a second engaging structure (Hook portion – 522) on an interior wall of the base (511)(See Annotated Diagram A, Figure 34 where this limitation is met), the flexible member (556) being in a first position (READ AS CLOSED POSITION – where complementary engaging portions are in static equilibrium – that is – under tension provided by the elbow structure to keep the container closed) when the primary lid is in the closed position (Column 10, Lines 46-57), the second engaging structure (522) being retained by the first engaging structure (560) to lock the primary lid onto the base in the closed position (Column 10, Lines 46-57), the flexible member (556) being configured to be moved from the first position (Closed position – described above) to a second position (Open position – as shown in Annotated Diagram A, Figure 32) when a first force (F1) is applied in a first direction (Arrow from F1) on a side surface of the contact structure (556) to articulate the second segment (F) toward the first segment (E) and disengage the first engaging structure (560) from the second engaging structure (522).  
Perdue does not teach the second segment having a first engaging structure between the contact structure and the elbow.
However, Niggel – in a disclosure on a type of latching mechanism – teaches a similar second segment (Niggel, Examiner’s Annotated Diagram B, Item CC) and a similar engaging structure (Annotated Diagram B, Item EE) that includes: a first engaging structure (EE) between the contact structure (DD) and the elbow (BB) (MOTIVATION: In order to provide a casing with a smooth exterior – Column 1, Lines 14-21).). The Examiner’s Annotated Diagram B for Niggel follows: 

    PNG
    media_image2.png
    812
    956
    media_image2.png
    Greyscale

Examiner's Annotated Diagram B
It would have been obvious to one having ordinary skill in the art at the time the application was filed to modify the latch structure of Perdue, providing the specific geometry and structures taught by Niggel,  motivated by the benefit of providing a smooth casing exterior (Niggel – Column 1, Lines 14-21).  Moreover, simple substitution of a known element for another with a predictable result is rationale (B) of the rationales supporting a conclusion of obviousness issued by the Supreme Court in KSR v. Teleflex.  See MPEP 2141(III).
In regards to Claim 2, Perdue teaches: wherein the second segment (Perdue, Annotated Diagram A, Item F) extends in an outward direction (the member extends away from first segment E – Annotated Diagram A), away from the first segment (E) due to a spring force from the elbow (D), such that the flexible member is in a third position when the primary lid is in an opened position (Perdue had the capability to meet this limitation, since the assembly requires inward pressure along F1 and F2 to open, according to Column 9, Lines 41-61).  
In regards to Claim 3, Perdue teaches: wherein the first position is a first flexed position (Closed position – Column 6, Lines 4-20 – where the flexible member flexes to engage the lid protrusion – 522)) of the flexible member (556), the second position is a second flexed position of the flexible member (556) (Opening/Open position described in Column 6, Lines 21-34), and the third position is a relaxed position (When the container is open and all stress on the flexible members is removed – Perdue is capable to meet this limitation).  
In regards to Claim 4, Perdue teaches a resilient package and closure that has child resistant features with an elbow tensioned latching mechanism. 
Perdue does not explicitly teach: an elbow placed between two segments in the specifically claimed arrangement.
However, Niggel teaches: wherein the elbow (Niggel, Examiner’s Annotated Diagram B, Item BB) is made from a resilient material (Paragraph 0024 describes the resilient properties required to the locking members – 114 and side members - 126), the elbow (Between 114 and 126, See Annotated Diagram B, Figure 4) providing a spring force that causes the second segment to extend away from the first segment (The resilient forces cause the locking action, which is present in the entire member during use).  
In In regards to Claim 5, Perdue teaches: wherein the first segment (Perdue, Annotated Diagram A, Item E) is a first sheet of material and the second segment (Item F) is a second sheet of material (Per the MPEP – the structure is present – therefore it meets the claim). (MPEP 2111.02, Section II – if a prior art structure is capable of performing the intended use…then it meets the claim.)  (Note: This is a product by process claim that does not patently distinguish the invention from the prior art – see MPEP 2113 – Section I – Product-By-Process claims are not limited to the manipulations of the recited steps, only the structure implied by the steps.)
In regards to Claim 6, Perdue teaches: wherein the first sheet of material (Perdue, Annotated Diagram A, Item E) and the second sheet (Item F) of material oppose each other (Opposition or capability of opposition is required in order to latch the assembly closed – as described in Column 10, Lines 25-45) and the second sheet of material (F) flexes away from the first sheet of material (E) due to a spring force provided by the elbow (Perdue’s spring force inherent in the structure provided by E-D-F in Examiner’s Annotated Diagram A has the capability to meet this limitation).  
In regards to Claim 7, Perdue teaches: wherein the second segment includes an opening (Perdue, Annotated Diagram A, Item G and Figure 39 of Perdue, where the part numbers will be referenced for this claim.) traversing through an outer surface and an inner surface of the second segment (See 658 traversing through outer and inner surfaces of the second segment – analogous to F on the Annotated Diagram A) , an exposed surface of the second segment (Figure 39 -Intersection of 622 and 658 – against 612) that is exposed by the opening serves as the first engagement structure (Hook between 656 and 658), and the second engaging structure (Around 612) engages the exposed surface of the second segment (610 to 612) with a portion of the second engaging structure (Top part of 658 engaging with lid – 610) extending into the opening (622) when the primary lid is in the closed position (Annotated Diagram A, Figure 39 shows the container in the closed position, which meets this limitation).  
In regards to Claim 8, Perdue teaches:.. (Original) The package of claim 1, wherein the second engaging structure (Around 612) includes a catch (612), the catch defining a step (612 is step shaped), the step being configured to engage the first engaging structure (Hook between 656 and 658),  and retain the catch when the primary lid is in the closed position (Annotated Diagram A, Figure 39 shows the container in the closed position, which meets this limitation).  .  
In regards to Claim 9, Perdue teaches: wherein the catch (612) faces toward an interior of the primary storage area (A face of the catch – 612 – faces toward and interior of the package and storage area.).
At the time the application was filed, it would have been an obvious matter of design choice to a person of ordinary skill in the art to modify catch locations and facings because Applicant has not disclosed that a catch facing the interior of the container provides an advantage, is used for a particular purpose, or solves a stated problem that is not already solved in the prior art. One of ordinary skill in the art, furthermore, would have expected Applicant' s invention to perform equally well with Perdue’s Catch System in Figures 32 or 39 because the configuration secures the container with features required by a child resistant container (i.e., multi-directional opening sequences).Therefore, it would have been an obvious matter of design choice to modify Perdue to obtain the invention as claimed.
Further, Perdue discloses the claimed invention except for the facing of the various catches or “engagement structures.”  It would have been obvious to one having ordinary skill in the art at the time the application was filed to modify the container’s closures with numerous latch mechanisms and “engagement structures,” since it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 86 USPQ 70.  Please note that in the instant application, the Applicant has not disclosed any criticality for the claimed limitation.
In regards to Claim 10, Perdue teaches: wherein the primary lid (Perdue, Base – 550)  is configured to be moved to an open position (Annotated Diagram A, Figure 32) from the closed position in response to a second force (F3) applied to the primary lid 550) in a second direction (F3) perpendicular to the first direction (F1 or F2 are in the plane of this direction) while the first locking mechanism and the second locking mechanism are both in the second position (Flexed – This limitation is met with the structure above and the Column 6 – Lines 4-34 that described the closed and opening/opened conditions).  
In regards to Claim 11, Perdue teaches: wherein the side surface (Perdue, in outlining design choices in that disclosure, teaches to the latch embodiment of Perdue – Figure 39)  of the contact structure (658) is flush with an outer side surface of the package (658 – in Annotated Diagram A, has surfaces flush with side and top surfaces) when the primary lid is in the closed position (See Figure 39 – where this limitation is met). 
At the time the application was filed, it would have been an obvious matter of design choice to a person of ordinary skill in the art to modify Perdue for end configurations that are smooth to any outer surface as a matter of DESIGN CHOICE because Applicant has not disclosed that having a contact structure that is flush with an outer side surface provides an advantage, is used for a particular purpose, or solves a stated problem. One of ordinary skill in the art, furthermore, would have expected Applicant' s invention to perform equally well with Perdue’s configuration because both inventions see to meet the Child Resistant Criteria cited by industry.
Therefore, it would have been an obvious matter of design choice to modify Perdue to obtain the invention as claimed.	 
In regards to Claim 12, Perdue teaches: wherein an upper surface of the contact structure (Perdue, Annotated Diagram A, Item 658) is flush with an exterior surface of the primary lid (610) when the primary lid is in the closed position (Annotated Diagram A, Figure 39 shows this limitation as met).  
In regards to Claim 13, Perdue teaches:.. (Original) The package of claim 1, wherein an upper surface of the base and an exterior surface of the primary lid are flush when the primary lid is in the closed position.  
At the time the application was filed, it would have been an obvious matter of design choice to a person of ordinary skill in the art to modify Perdue to make the exterior surface of the lid flush with the upper surface of the base because Applicant has not disclosed that this geometric alignment or configuration provides an advantage, is used for a particular purpose, or solves a stated problem. One of ordinary skill in the art, furthermore, would have expected Applicant' s invention to perform equally well with Perdue’s geometry because the net result is a Child Resistant Container.
Therefore, it would have been an obvious matter of design choice to modify Perdue to obtain the invention as claimed.  NOTE: See MPEP 2144.04 -  In re Seid, 161 F.2d 229, 73 USPQ 431 (CCPA 1947) (The court found that matters relating to ornamentation only which have no mechanical function cannot be relied upon to patentably distinguish the claimed invention from the prior art.)	
In regards to Claim 16, Perdue teaches: , wherein the primary lid (Perdue, 550) has at least three points of contact with the base (510) when the primary lid (550) is in the closed position (Perdue – Figure 28), the three points of contact being provided by the first locking mechanism (Annotated Diagram A – 556 Side B) the second locking mechanism (556 Side C),  and the first hinge (590 – Hinge).  
In regards to Claim 18, Perdue teaches: wherein the first locking mechanism (Annotated Diagram A, 556 – B) and the second locking mechanism (556-C) directly oppose each other (See Figure 32), on the first side (B) and the second side (C) of the package, respectively (See Figure 32 where this limitation is met).  
In regards to Claim 21, Perdue teaches: wherein the first hinge (Perdue – 590) is a living hinge (See Column 6, Lines 64-67 where Perdue offers a “living hinge” as a possible hinge option).  
Claims 17 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Perdue in view of Niggel, and in further view of Mitten (WO 2008146171 – hereafter referred to as Mitten).  Examiner’s Annotated Diagram C for Mitten follows:

    PNG
    media_image3.png
    719
    882
    media_image3.png
    Greyscale

Examiner's Annotated Diagram C
In regards to Claim 17, the modified container and closure of Perdue teaches all the limitations of the parent claim.
The modified container and closure of Perdue does not teach a frame or insert.
However, Mitten - in a similar disclosure on a hand-held container – further teaches: a similar package and latching system wherein the base (Mitten – Upper Housing, 32 and Lower Housing, 34) includes a frame (the upper and lower housing form the outer housing, 12 – or frame), the frame (12) including outer walls (See Mitten – Figure 9), and an insert (Tray – 14), the insert (14) including a floor (Figure 9 shows the floor of the tray), the insert (14) and the frame (12) being connected such that the outer walls and the floor combine to at least partially form an outer surface of the package (Figure 9 shows this requirement being met, especially when the access points are opened.). (MOTIVATION: To provide a container to store both unused and used product. – Page 1, Lines 5-8)
It would have been obvious to one having ordinary skill in the art at the time the application was filed to modify the package insert and frame geometry of the modified contain of Perdue, providing the dual cavity storage of Mitten, motivated by the benefit of providing a container that stores both used and unused product (Mitten – Page 1, Lines 5-8).  Moreover, simple substitution of a known element for another with a predictable result is rationale (B) of the rationales supporting a conclusion of obviousness issued by the Supreme Court in KSR v. Teleflex.  See MPEP 2141(III).	
At the time the application was filed, it would have been an obvious matter of design choice to a person of ordinary skill in the art to modify Mitten because Applicant has not disclosed that the tray/insert geometry is critical to the invention – in some embodiments of the instant application – they are made as a single unit, so it is not clear that the tray/insert geometry making a part of the external surface provides an advantage, is used for a particular purpose, or solves a stated problem. One of ordinary skill in the art, furthermore, would have expected Applicant' s invention to perform equally well with the geometry of Mitten because the aim is to provide a two receptacle package with openings on opposing sides.
Therefore, it would have been an obvious matter of design choice to modify Mitten to obtain the invention as claimed.
	
In regards to Claim 19, the modified container and closure of Perdue teaches the limitations of the parent claim.
Perdue does not teach a secondary lid or closure.
However, Mitten - in a similar disclosure on a hand-held container – further teaches: a similar package and latching system wherein a secondary lid (Mitten, 40 – lid) connected to a lower portion of the base (Figures 1-3) via a second hinge (See Figure 4 for hinge - 65), the secondary lid and the base collectively defining a secondary storage area when the secondary lid is closed (See Figures 1-4 where the secondary storage area – 40 – receptacle.) (MOTIVATION: To provide a container to store both unused and used product. – Page 1, Lines 5-8)
It would have been obvious to one having ordinary skill in the art at the time the application was filed to modify the package insert to provide a secondary receptacle of the modified contain of Perdue, providing the dual cavity storage of Mitten, motivated by the benefit of providing a container receptacle (40) that stores used and unused product (Mitten – Page 1, Lines 5-8).  Moreover, simple substitution of a known element for another with a predictable result is rationale (B) of the rationales supporting a conclusion of obviousness issued by the Supreme Court in KSR v. Teleflex.  See MPEP 2141(III).	
At the time the application was filed, it would have been an obvious matter of design choice to a person of ordinary skill in the art to modify Mitten because Applicant has not disclosed that the tray/insert lid attachment and hinge arrangements are critical to the invention – in some embodiments of the instant application – they are made as a single unit, so it is not clear that the tray/insert geometry making a part of the external surface provides an advantage, is used for a particular purpose, or solves a stated problem. One of ordinary skill in the art, furthermore, would have expected Applicant' s invention to perform equally well with the closure and hinge arrangements of Mitten because the aim is to provide a two receptacle package with closable openings on opposing sides.
Therefore, it would have been an obvious matter of design choice to modify Mitten to obtain the invention as claimed.
 Claims 20 is rejected under 35 U.S.C. 103 as being unpatentable over Perdue in view of Niggel, and in further view of Charm (US 20180086518 – hereafter referred to as Charm).
In regards to Claim 20, the modified container and closure of Perdue teaches all the limitations of the parent claim.
Perdue does not teach a partially enclosed guard for the flexible member. 
However, Charm – in a similar disclosure on a container and closure with Child Resistant features - teaches: wherein a guard (Charm – Figure 7 – Items 390 and 392 – Curved inner walls – Paragraph 0047) at least partially encloses a similar flexible member and a similar second engaging structure within the primary storage area when the primary lid is in the closed position. (MOTIVATION: to separate the closure mechanisms from the compartment – Paragraph 0047.)
It would have been obvious to one having ordinary skill in the art at the time the application was filed to modify the latch mechanism of the modified container and closure of Perdue, providing the Curved Inner Walls – 390 and 392 of Charm (See Figure 7, Charm), motivated by the benefit of providing separation of the closure mechanisms from the main compartment – Paragraph 0047.  Moreover, simple substitution of a known element for another with a predictable result is rationale (B) of the rationales supporting a conclusion of obviousness issued by the Supreme Court in KSR v. Teleflex.  See MPEP 2141(III).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Burek et al. (US 20170137184) discloses Figures 1-12 and Child Resistant structures and combinations common in the art as well as general features relevant to the scope and structure of the claimed invention.
Brozell (US 20100140283) discloses Figures 1-2 and general latching features for Child Resistant container closures as well as general features relevant to the scope and structure of the claimed invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to John M. Hoppmann whose telephone number is (571) 272-7344.  The examiner can normally be reached from Monday - Thursday, 7:30 - 5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Fristoe can be reached on (571) 272-4926.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 (IN USA OR CANADA) or (571) 272-1000.

/JOHN MARTIN HOPPMANN/Examiner, Art Unit 3733                                                                                                                                                                                                        
/JENNIFER ROBERTSON/Primary Examiner, Art Unit 3784